Agreeing with both of *Page 384 
the lower courts that the building in question was in no sense "omitted" from the county auditor's duplicate within the meaning of Section 5573, General Code, but that the auditor made a mistake in the valuation as contemplated by Sections 5571 and 5576, General Code, I am constrained to dissent from the majority holding.
Section 5573, General Code, particularly applicable to this case, was enacted by the legislature and only by the legislature may it be repealed or amended.
STEPHENSON and MATTHIAS, JJ., concur in the foregoing dissenting opinion.